IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 9, 2009
                                     No. 09-20205
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ANGELA DELORES KIRKEND GREELY,

                                                   Plaintiff-Appellant

v.

JIM ELLIOTT, Chief of Police; SONNY GONZALES, JR., Patrol Sergeant;
CHRISTINA MELTON CRAIN, Chairman Person; ALL NAME AND
UNNAMED PERSONS MEDICAL DEPARTMENT OF EL CAMPO TX; NAME
AND UNNAMED MEDICAL PERSONS IN THE TEXAS MEDICAL
DEPARTMENT MEDICAL DEPARTMENT IN EL CAMPO POLICE
DEPARTMENT; NAME AND UNNAMED PERSON AND PERSONS IN THE
MEDICAL DEPARTMENT OF TEXAS DEPARTMENT OF CRIMINAL
JUSTICE; UNIT OF LANE MURRAY,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-3330


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
       Angela Delores Kirkend Greely appeals the district court’s dismissal of her
42 U.S.C. § 1983 complaint. Greely alleged in the district court that various


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20205

officials and employees of the El Campo (Texas) Police Department and the
Texas Department of Criminal Justice (TDCJ) were deliberately indifferent to
her medical needs. The district court concluded that Greely’s claims against the
El Campo defendants were untimely and that her claims against the TDCJ
defendants failed to show either personal involvement or a policy that resulted
in the denial of her constitutional rights. The district court dismissed her
complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to
state a claim.
      Greely’s appellate brief does not address the district court’s reasons for
dismissing her claims. Although we apply less stringent standards to parties
proceeding pro se than to parties represented by counsel and liberally construe
briefs of pro se litigants, pro se parties must still brief the issues and reasonably
comply with the requirements of Federal Rule of Appellate Procedure 28. Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). We will not raise and discuss legal
issues that Greely has failed to assert; when an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that judgment. Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Because Greely has failed to brief any issue,
her appeal is frivolous and is dismissed. See 5 TH C IR. R. 42.2.
      Greely is warned that the filing of repetitious or frivolous appeals may
result in the imposition of sanctions against her. These sanctions may include
dismissal, monetary sanctions, and restrictions on her ability to file pleadings
in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2